Citation Nr: 1308030	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  08-17 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for cervical spondylosis, claimed as neck pain.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Counsel



INTRODUCTION

The Veteran had active service from January 1992 to May 1992 and from January 1996 to July 2004.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In June 2009 the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  The Veterans Law Judge who conducted that hearing has since retired.  

The Veteran's claim first came before the Board in October 2009, at which time it was remanded for further development.  However, based on recent correspondence from the Veteran noted more fully below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).





REMAND

As was noted above, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in June 2009.  That VLJ has since retired.  The governing law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  

Accordingly, in February 2013, the Board notified the Veteran of her right to another hearing before the Board.  In response, the Veteran has provided a written request for a hearing at the Regional Office (RO) before another Veterans Law Judge of the Board (i.e., a Travel Board hearing).  This hearing must be scheduled before the Veteran's claim may be adjudicated.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule the Veteran a Travel Board hearing at the earliest opportunity, notify the Veteran of the date, time and location of her hearing, and associate a copy of this notification letter with the claims file.  If the Veteran fails to report for her scheduled hearing or changes her mind and elects not to testify at a hearing, associate all relevant documentation with the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


